DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 7/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US-10073272, US-9470906, US-10649219 and has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a link driving portion” in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “link driving portion” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is a generic placeholder coupled with functional language “a link driving portion that is configured to translate linearly back and forth along a second axis perpendicular to the first axis, the link driving portion of the linear actuator being physically coupled to a first end of a first link and a first end of a second link to selectively move a connection point of the first end of the first link and a connection point of the first end of the second link together in a straight line in a same direction, a second end of the first link operatively coupled to one of the pair of virtual or augmented reality eyepieces and a second end of the second link operatively coupled to the other one of the pair of virtual or augmented reality eyepieces such that movement of the link driving portion of the linear actuator in a first linear direction along the second axis causes the first and second links to increase the interpupillary distance between the optical centers of the pair of virtual or augmented reality eyepieces and movement of the linear actuator in a second linear direction along the second axis that is opposite the first linear direction causes the plurality of links to decrease the interpupillary distance between the optical centers of the pair of virtual or augmented reality eyepieces” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “portion” has no structure and is merely a generic placeholder for the actual structure.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 28, 560 called a linear actuator device. Par. 0084 and 0085 describe a link driving portion as a unit wherein an adjustment mechanism illustrated in Figure 28 includes a linear actuator device 560 to convert rotary motion into linear motion, such as a lead screw, jackscrew, ball screw, roller screw, or other types of devices that may mechanically convert rotary motion into linear motion… Fig. 28, illustrates the link driving portion as a device comprising of pivoting point and screw structure. As such there is sufficient structure associated with the link driving portion. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim limitation “link driving portion” in claim 15 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is a generic placeholder coupled with functional language “a link driving portion that is configured to translate linearly back and forth along a second axis perpendicular to the first axis, the link driving portion of the linear actuator being physically coupled to a first end of a first link and a first end of a second link to selectively move a common connection point of the first end of the first link and the first end of the second link in a straight line, a second end of the first link operatively coupled to one of the pair of virtual or augmented reality eyepieces and a second end of the second link operatively coupled one of the pair of virtual or augmented reality eyepieces such that movement of the link driving portion of the linear actuator in a first linear direction along the second axis causes the first and second links to increase the interpupillary distance between the optical centers of the pair of virtual or augmented reality eyepieces and movement of the linear actuator in a second linear direction along the second axis that is opposite the first linear direction causes the plurality of links to decrease the interpupillary distance between the optical centers of the pair of virtual or augmented reality eyepieces” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “portion” has no structure and is merely a generic placeholder for the actual structure.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 28, 560 called a linear actuator device. Par. 0084 and 0085 describe a link driving portion as a unit wherein an adjustment mechanism illustrated in Figure 28 includes a linear actuator device 560 to convert rotary motion into linear motion, such as a lead screw, jackscrew, ball screw, roller screw, or other types of devices that may mechanically convert rotary motion into linear motion… Fig. 28, illustrates the link driving portion as a device comprising of pivoting point and screw structure. As such there is sufficient structure associated with the link driving portion. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Reason for Allowance
Claims 1-15 are allowed.
The following is the Office`s statement of reasons for allowance: 
Applicant’s arguments in parent case 15/914811, see pages 6-10, filed 12/11/19, with respect to claims 1-15 directly apply to claims 1-15 of the current application and have been fully considered and are persuasive.  
After a careful consideration of applicant`s amendment and arguments/remarks submitted 12/11/2019 in parent case 15/914811 and a thorough search the closest prior arts Kaji et al. (Patent No.: US 10,073,272 B2), in view of Kaji et al. (Patent No.: US 9,470,906 B2), and in further view of Mizuuchi et al. (US 2007/0057867 A1), and in further view of Lewis et al. (US 2013/0050642 A1), and in further view of Kudelko (Patent No.: US 2,856,813 A), and in further view of Grendol et al. (Patent No.: US 4,810,080 A), and in further view of Yamamoto (US 2011/0043436 A1), and in further view of Mahloch (US 2009/0231544 A1), and in further view of MCDONNELL et al. (US 1,937,903 A), in combination, fail to teach all the limitations as recited in the independent claims. 
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a virtual or augmented reality headset and specifically including “a linear actuator having a link driving portion that is configured to translate linearly back and forth along a second axis perpendicular to the first axis, the link driving portion of the linear actuator being physically coupled to a first end of a first link and a first end of a second link to selectively move a connection point of the first end of the first link and a connection point of the first end of the second link together in a straight line in a same direction, a second end of the first link operatively coupled to one of the pair of virtual or augmented reality eyepieces and a second end of the second link operatively coupled to the other one of the pair of virtual or augmented reality eyepieces such that movement of the link driving portion of the linear actuator in a first linear direction along the second axis causes the first and second links to increase the interpupillary distance between the optical centers of the pair of virtual or augmented reality eyepieces and movement of the linear actuator in a second linear direction along the second axis that is opposite the first linear direction causes the plurality of links to decrease the interpupillary distance between the optical centers of the pair of virtual or augmented reality eyepieces.” Wherein the link driving portion is the structure as described in applicant`s disclosure dated 03/07/2018 as in Fig. 28 based on the functional language since the term “link driving portion is configured” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as claimed in claim 1.
In regards to claim 15, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a virtual or augmented reality headset and specifically including “a linear actuator having a link driving portion that is configured to translate linearly back and forth along a second axis perpendicular to the first axis, the link driving portion of the linear actuator being physically coupled to a first end of a first link and a first end of a second link to selectively move a common connection point of the first end of the first link and the first end of the second link in a straight line, a second end of the first link operatively coupled to one of the pair of virtual or augmented reality eyepieces and a second end of the second link operatively coupled one of the pair of virtual or augmented reality eyepieces such that movement of the link driving portion of the linear actuator in a first linear direction along the second axis causes the first and second links to increase the interpupillary distance between the optical centers of the pair of virtual or augmented reality eyepieces and movement of the linear actuator in a second linear direction along the second axis that is opposite the first linear direction causes the plurality of links to decrease the interpupillary distance between the optical centers of the pair of virtual or augmented reality eyepieces.” Wherein the link driving portion is the structure as described in applicant`s disclosure dated 03/07/2018 as in Fig. 28 based on the functional language since the term “link driving portion is configured” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as claimed in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        7/21/22

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622